Title: To Thomas Jefferson from James Monroe, 21 November 1792
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Novr. 21. 1792.

Yesterday in concert with Mr. Izard to whose wishes I am forced to accomodate I agreed to the postpon’ment of the report upon weights and measures untill the first monday in Decr., that Mr. Ritenhouse might in the mean time make the experiment of the rod. It was moved by Mr. Ellsworth and seconded by Mr. Read to postpone it untill the next session, but withdrawn upon this motion. Mr. Sherman objected to delay with a view of going into the temporary plan suggested in your report. In this idea many seem to incline—but all are willing to have the subject discussed, and I particularly wish that Mr. R. would turn his attention to the above object and furnish a satisfactory result in time. Very affecy. I am dear Sir yours

Jas. Monroe

